PRESS RELEASE FOR IMMEDIATE RELEASE CONTACT: Alison Griffin May 6, 2009 (804) 217-5897 DYNEX CAPITAL, INC.ANNOUNCES FIRST QUARTER 2009 RESULTS GLEN ALLEN, Va. Dynex Capital, Inc. (NYSE: DX) reported its results today for the first quarter of 2009.Highlights include: · Net income to common shareholders for the first quarter 2009 of $2.1 million, or $0.18 per basic and diluted common share, versus $4.3 million, or $0.36 per basic and $0.32 per diluted common share, for the same period in 2008; · Sequential increase in net interest income to $5.0 million in the first quarter of 2009 from $2.8 million in the fourth quarter of 2008 as a result of increasing Agency MBS portfolio and lower borrowing costs; · Increase in net interest spread on Agency MBS portfolio to 3.35% for the first quarter of 2009 versus 1.40% for the fourth quarter of 2008; · Increase in overall net interest spread to 2.82% for the first quarter of 2009 versus a 1.18% net interest spread for the comparable quarter in 2008 and 1.38% for the fourth quarter of 2008; · Book value per share of $8.36 at March 31, 2009 versus $8.07 at December 31, 2008; · Increase in investment portfolio of $131.7 million from $573.8 million at December 31, 2008, to $705.5 million at March 31, 2009; · Agency MBS portfolio at March 31, 2009 of $450.8 million versus $311.6 million at December 31, 2008, comprised principally of seasoned, short-duration hybrid ARMs with an average of 25 months to reset; and · Aggregate balance sheet at March 31, 2009 is conservatively leveraged at just over four times equity capital and Agency MBS target leverage of seven times capital allocated to this investment strategy. The Company has scheduled a conference call for Thursday, May 7, 2009 at 11:00 a.m.
